OFFICE     OF THE A’IIORNEY    GENERAL    OF TEXAS
                                 AUSTIN




Honorable Honor Garrison, JF.
DireOtOF, Department of Pub110 Safrtg
Camp WbFT
~astln, Texas

Deal' SiFt




                                                    iOF' I oheok.

          Your letter 0
of this department upon
Publla Safety has the
ment with the Fir                                  Texas, regarding
lssuanae     of   a dap                          i virtue OS whirh agee-
mat   the departme                               #Ability of indetnnif~lnng
                                                any loss it might atliter
                                          plloate oashier'a cheok.

                                        four letter, that on Dee. 11,
                                        R. Rale purohaeed oaahier’s
                                      30.50 rrom the Firat State Bank
                                     on of driter~r lloetue fee8 to
                             was plaoed in the maile at Bryan, Texas,
                             meat on that date, bu8 at the time of
                             er had not been reaslved   end you a8eume
                                        You advise   that the prs6ident

                          and was oontaeted regarding lsetranoe Of
a dnpllaate oa       II cheek; that he FerWBd  to comply with your
request and advised you to Inquire of this departmant ae to
whether or not you hare the authority to sign an a@eement alllUm-
ing responsibility for the aheak in the event saia lnatrument
~~~aB~~li~~a~~~~~~n~~~~           ,o%x~ea%i    i~mewk,
it your department will sign en agreement or indemnity.
     iIonarablo Eomer Garrl6on, Jr.,   page 2



                  It is a ramiliar rule that ublla offloera have Only
     guoh  authority as is aonrerrea upon t 1 ei3 by law. The power to
      ent;er into oontraota and agreermnta for and On behalf ol the
      Stato oi Texas muat be exprsaaly oonrerrea by atatute, or raaaon-
      ably islpiiea rrcllathe nature or pOwera whicth are expressly aon-
      farred upon the oiiiaere and depa.rtmnta Or this State by statute.
               advised  that, ln the opinion of this deqmrtqrnt,  the
               int oi Public sdety does not have the authorltj to entaF
      l&   an agreeraent with the First  State Bank in~7rni$klin, Texas,
      to indamaiiy that baaL: lgal8e.t loan. Suoh authority la not
      axpreaaly aonrarrad br atatute, and the authority to enter into
     ,a~eenenta oi auoh nature la not reaaonsibly to be implied    from
    'the powers whloh aFe expressly OOAfOFFed upon the DapaFtiWMt
     or Publia safety by.lar.

                                                Youra   very   truly

                                          A’l’fORHXY GEXE:likt    OF TEXAS




I